 Case: 4:20-cr-00305-RWS Doc. #: 52 Filed: 07/30/21 Page: 1 of 5 PageID #: 130




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION


UNITED STATES OF AMERICA                         )
                                                 )
                            Plaintiff,           )
                                                 )
v.                                               ) Case No. 4:20 CR 305 RWS/NCC
                                                 )
JERRELL WEST                                     )
                                                 )
                            Defendant.           )

     DEFENDANT JERRELL WEST’S MOTION IN LIMINE TO EXCLUDE EXPERT
                     WITNESS ANTHONY HARPER

       Comes now Jerrell West, through his attorney, Brocca Morrison, Assistant Federal

Public Defender, and moves to exclude testimony from Anthony Harper, endorsed

expert, in the government’s case-in-chief. In support of this motion, Defendant states the

following:


       Background


       On July 29, 2021 the Government endorsed expert witnesses, including Anthony

Harper, a forensic interviewer for the St. Louis Child Advocacy Center. In this case, the

complaining witness provided two interviews to the St. Louis Child Advocacy Center

after Defendant’s arrest. Mr. Harper did not conduct either interview of the complaining

witness in this case, but is being proffered to offer his expert opinion generally regarding

how trauma affects children. The Government proffers that he will testify that children

go into survival mode during a traumatic event and often do not remember details
 Case: 4:20-cr-00305-RWS Doc. #: 52 Filed: 07/30/21 Page: 2 of 5 PageID #: 131




because of the stress they are suffering. He is further proffered to testify that there is no

set way for children to appear emotionally when discussing a traumatic event.


       Argument

       Rule 702 says a “witness who is qualified as an expert by knowledge, skill,

experience, training, or education may testify in the form of an opinion or otherwise” if

four factors are met: “(a) the expert’s scientific, technical, or other specialized

knowledge will help the trier of fact to understand the evidence or to determine a fact in

issue; (b) the testimony is based on sufficient facts or data; (c) the testimony is the

product of reliable principles and methods; and (d) the expert has reliably applied the

principles and methods to the facts of the case.”

       In Daubert, the Supreme Court imposed a “gatekeeping” obligation on judges

to exclude expert testimony that fails to meet Rule 702’s requirements of reliability and

relevance (also called “fit” or “helpfulness”). Daubert v. Merrill Dow Pharm., Inc., 509

U.S. 579, 589 (1993). The Supreme Court later held, in Kumho Tire Co. v. Carmichael, 526

U.S. 137, 147 (1999), the district court’s obligation to act as gatekeeper and assure the

reliability of expert testimony applies to “all expert testimony” not just scientific

testimony.

       Here, the testimony, even if offered generally, would be offered to preempt an

argument by the defense that the complaining witness lacks credibility based on her

testimony or demeanor. This testimony presupposes arguments by the defense that

have not been made and may not be made, depending on the witness’s testimony at
 Case: 4:20-cr-00305-RWS Doc. #: 52 Filed: 07/30/21 Page: 3 of 5 PageID #: 132




trial. In any event, the opinions would lack reliability in this case given that Mr. Harper

did not interview the complaining witness at the time of the allegations, was not part

the investigation and cannot speak to her credibility.

       To meet the “helpfulness” requirement under Rule 702, expert testimony must

genuinely assist the jury, rather than opining on matters within the lay jurors’

understanding. Daubert, 509 U.S. at 591. Expert testimony invades the jury’s province

when “‘the untrained layman would be qualified to determine intelligently and to the

best possible degree the particular issue without enlightenment from those having a

specialized understanding of the subject involved in the dispute.’” Fed.R.Evid.702,

advisory comm. notes (2000 amends.). The underlying premise for admitting Harper’s

testimony – that the average layperson would not know that a minor who is assaulted

may delay disclosure, forget details, or seem unemotional – is invalid.

       The average juror understands these concepts without need for expert testimony

that minor victims might delay reporting because “[t]hey are afraid or embarrassed;

they are convinced by the abuser not to tell anyone; they attempt to tell someone who

does not want to listen; or they do not even know enough to tell. . .” Commonwealth v.

Dunkle, 602 A.2d 830, 836 (Pa.1992), superseded by statute, 42 Pa.C.S. § 5920. Those are

common sense observations the Government can argue in closing. Furthermore, the

complaining witness did not delay reporting the incident in this case and has not

recanted that Defendant is aware of so the testimony would not be helpful to explain

her actions.
 Case: 4:20-cr-00305-RWS Doc. #: 52 Filed: 07/30/21 Page: 4 of 5 PageID #: 133




       Finally, the Court must conduct a balancing test under Rule 403. Harper’s

testimony should be excluded under Rule 403 because its limited probative value was

substantially outweighed by the danger of unfair prejudice. The effect of the testimony

would be to bolster the witness’s credibility and elicit sympathy for her. The impact of

Harper’s testimony would be devastating because it could preemptively excuse any

discrepancies in the witness’s testimony.

       For these reasons, Defendant respectfully requests Athony Harper’s testimony be

excluded.

                                              Respectfully submitted,



                                              /s Brocca Morrison
                                              Brocca Morrison
                                              Assistant Federal Public Defender
                                              1010 Market Street, Suite 200
                                              St. Louis, Missouri 63101
                                              Telephone: (314) 241-1255
                                              Fax: (314) 421-3177
                                              E-mail: Brocca_morrison@fd.org
                                              ATTORNEY FOR DEFENDANT


                                  CERTIFICATE OF SERVICE



I hereby certify that on July 30, 2021, the foregoing was filed electronically with the Clerk of the
Court to be served by operation of the Court’s electronic filing system upon Dianna Collins and
Colleen Lang, Assistant United States Attorneys.
Case: 4:20-cr-00305-RWS Doc. #: 52 Filed: 07/30/21 Page: 5 of 5 PageID #: 134




                                   /s/Brocca Morrison

                                   BROCCA MORRISON

                                   Assistant Federal Public Defender
